            Case 4:20-cv-00359-JM Document 38 Filed 07/10/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

TEREGINALD WALLACE                                                       PETITIONER
ADC #124374

V.                             NO. 4:20-CV-00359-JM-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                         RESPONDENT

                                           ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections. After carefully considering

those documents and making a de novo review of the record in this case, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Respondent’s Motion to Dismiss (Doc. 18) be GRANTED;

       2.      All claims asserted in the 28 U.S.C. § 2254 Petition for a Writ of Habeas

Corpus and amendments thereto, Docs. 2, 8, and 12, are DISMISSED, WITH

PREJUDICE;

       3.      Wallace’s Motion for Relief (Doc. 13) be DENIED as MOOT;

       4.      Wallace’s Motion to Compel (Doc. 14) be DENIED as MOOT;

       5.      Wallace’s Motion to Dismiss (Doc. 35) be DENIED as MOOT; and

       6.      Wallace’s Motion for Extension (Doc. 37) be DENIED.

       7.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an in forma
           Case 4:20-cv-00359-JM Document 38 Filed 07/10/20 Page 2 of 2



pauperis appeal of this Order and accompanying Judgment would not be taken in good

faith.

         DATED this 10th day of July, 2020.


                                         ____________________________________
                                            UNITED STATES DISTRICT JUDGE
